Franklin, C.
Appellant Davis purchased certain lands in 1870; in 1878 he had become delinquent as guardian for certain heirs; he and his co-appellant, his wife, then conveyed the lands to one Bandall, who conveyed them back to the wife.
Judgment was rendered against him and appellees, as his sureties, on his guardian bond. The sureties paid the judgment, took out execution, had the land sold, bid it in, got a sheriff’s deed, and commenced an action to set aside the deeds to Bandall and to Mrs. Davis for fraud, and for possession of the lands. That suit was compromised by the execution of the notes and mortgage herein sued upon, and the rendering of a judgment quieting the title to the lands in Mrs. Davis.
In this case judgment was rendered against Davis on the notes, and a decree of foreclosure against both Davis and his wife. The errors complained of are the overruling of a demurrer to the second paragraph of the reply, and the overruling of the motion for a new trial.
We find no second paragraph of reply in the record, to which a demurrer could be overruled. The reply is all in one paragraph, and that is not numbered. If the demurrer had been addressed to that, we see no reason why it would have been error to have overruled it.
The only reasons urged for a new trial are that the finding of the court was contrary to law and not supported by sufficient evidence.
There was evidence clearly tending to support the finding of the court, and for that reason the finding was hot contrary to law.
The judgment ought to be affirmed.
Pee Cubiam. — It is therefore ordered, upon the foregoing opinion, that the judgment of the court below be and it is in all things affirmed, with costs.